


Exhibit 10.66

 

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
March 11, 2009 (the “Effective Date”), is by and among The Children’s Place
Retail Stores, Inc. (the “Issuer”), a corporation incorporated under the laws of
Delaware, the parties listed as Guarantors on the signature pages to the Note
Purchase Agreement (as defined below) (the “Guarantors”, collectively with the
Issuer, the “Note Parties”, and each such Person a “Note Party”), Sankaty
Advisors, LLC as collateral agent (the “Agent”), Crystal Capital Fund
Management, L.P. as syndication agent, and each Note Purchaser listed on
Schedule I attached to the Note Purchase Agreement, relating to the Note
Purchase Agreement (collectively, the “Note Purchasers”), dated as of July 31,
2008 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Note Purchase Agreement”), among the Note Parties, the
Note Purchasers from time to time party thereto, and the Agent.  Terms used but
not defined herein shall have the meanings ascribed to such terms in the Note
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Note
Purchase Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

§1.  Amendments.  Effective as of the Effective Date, upon satisfaction of the
conditions precedent set forth in §2 hereof, and in reliance upon the
representations and warranties of the Note Parties set forth in the Note
Purchase Agreement and in this Amendment, the Agent and the Note Purchasers
hereby:

 

(i)                                  amend Section 5.12 (ERISA Compliance) of
the Note Purchase Agreement by:

 

(a)  restating the phrase “a favorable determination letter” appearing in the
second sentence of subsection 5.12.1 to read “a favorable determination or
opinion letter” and

 

(b)  restating the first sentence of subsection 5.12.2 to read in its entirety
as follows:

 

There are no pending or, to the best knowledge of the Issuer, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan (other than claims for benefits in the ordinary course).

 

(ii)                               amend Section 7.20 (Compliance with Terms of
Leaseholds) of the Note Purchase Agreement by adding the following proviso at
the end thereof:

 

--------------------------------------------------------------------------------


 

; provided, that Services Company (i) may terminate the New Headquarters Lease
and make the New Headquarters Lease Termination Payment in connection therewith
and (ii) may terminate the Secaucus Road Lease and make the Secaucus Road Lease
Termination Payment in connection therewith provided, in each case, that
Services Company shall, simultaneously with such terminations, enter into the
500 Plaza Lease.

 

(iii)                            amend Section 8.10 (Burdensome Agreements) of
the Note Purchase Agreement by restating the parenthetical clause therein to
read in its entirety as follows:

 

(other than the Revolving Loan Documents, this Agreement, any other Note
Document or the 500 Plaza Lease Guaranty)

 

(iv)                           delete Section 8.19 (New Headquarters) of the
Note Purchase Agreement in its entirety;

 

(v)                              amend the definition of “Permitted
Indebtedness” by adding new clauses (o), (p) and (q) at the end thereof, to read
in their entirety as follows:

 

(o)                                 the 500 Plaza Lease Guaranty;

 

(p)                                 Indebtedness arising from the obligation to
pay a portion of the New Headquarters Lease Termination Payment on a deferred
basis pursuant to Section 6 of the New Headquarters Lease Termination Agreement;
and

 

(q)                                 Indebtedness arising from the obligation to
pay a portion of the Secaucus Road Lease Termination Payment on a deferred basis
pursuant to Section 6 of the Secaucus Road Lease Termination Agreement.

 

(vi)                              add, in appropriate alphabetical position, the
following new definitions to Annex I of the Note Purchase Agreement:

 

“500 Plaza Lease” means the Lease, dated on or around the date hereof, pursuant
to which 500 Plaza Drive Corp., a New Jersey corporation, as landlord, leases
certain premises at 500 Plaza Drive, Secaucus, New Jersey to Services Company,
as tenant.

 

“500 Plaza Lease Guaranty” means the Guaranty, dated on or around the date
hereof, executed by the Issuer in favor of 500 Plaza Drive Corp., a New Jersey
corporation, pursuant to which the Issuer guarantees the obligations of Services
Company under the 500 Plaza Lease (as modified pursuant to that certain letter
agreement, dated on or around the date hereof, by and among the Issuer, Services
Company and 500 Plaza Drive Corp.)..

 

2

--------------------------------------------------------------------------------


 

“New Headquarters Lease” means the Agreement of Lease dated May 3, 2006, as
amended by Lease Modification Agreement dated November 27, 2006, Letter
Agreement dated January 17, 2007, and Consent to License dated January 1, 2008
pursuant to which Hartz Mountain Associates, a New Jersey general partnership,
as landlord leased certain premises at 2 Emerson Lane, Secaucus, New Jersey to
Services Company, as tenant.

 

“New Headquarters Lease Termination Payment” means the fee payable by Services
Company pursuant to Section 6 of the New Headquarters Lease Termination
Agreement in order to terminate such lease prior to the expiration of its term.

 

“New Headquarters Lease Termination Agreement” means the Lease Termination
Agreement, dated on or around the date hereof, between Hartz Mountain
Metropolitan, a New Jersey general partnership, as landlord, and Services
Company, as tenant, pursuant to which the Lease of the New Headquarters is
terminated prior to the expiration of its stated term.

 

“Secaucus Road Lease” means the Agreement of Lease dated June 30, 1998, as
amended by Letter Agreement dated June 30, 1998, Lease Modification Agreement
dated November 20, 1998, Second Lease Modification Agreement dated November 19,
2004, Consent to Assignment and Assumption of Lease Agreement dated October 30,
2004, Lease Termination Agreement dated May 3, 2006, and Agreement dated
November 27, 2006 (collectively, “the Lease”), pursuant to which Hartz Mountain
Associates, a New Jersey general partnership, as landlord leased certain
premises at 915 Secaucus Road, Secaucus, New Jersey to Services Company, as
tenant.

 

“Secaucus Road Lease Termination Payment” means the fee payable by Services
Company pursuant to Section 6 of the Secaucus Road Lease Termination Agreement
in order to terminate the Secaucus Road Lease prior to the expiration of its
term.

 

“Secaucus Road Lease Termination Agreement” means the Lease Termination
Agreement, dated on or around the date hereof, between Hartz Mountain
Associates, a New Jersey general partnership, as landlord, and Services Company,
as tenant, pursuant to which the Secaucus Road Lease is terminated prior to the
expiration of its stated term.

 

The foregoing are limited amendments and the execution and delivery of this
Amendment does not constitute a waiver or amendment by the Agent or any Note
Purchaser of any other term or condition under the Note Purchase Agreement or
any other Note Document.

 

§2.                               Conditions Precedent.  This Amendment shall
become effective as of the Effective Date at such time as (i) each of the Note
Parties, the Note Purchasers and the

 

3

--------------------------------------------------------------------------------


 

Agent have duly executed and delivered to the Agent a counterpart signature
page to this Amendment, (ii) each of the Guarantors has duly executed and
delivered to the Agent a counterpart signature page to the Ratification of
Guaranty attached to this Amendment, and (iii) the Agent shall have been
provided and be satisfied with the Secaucus Road Lease Termination Agreement and
the New Headquarters Lease Termination Agreement.

 

§3.                               Representations and Warranties.  The Note
Parties hereby represent and warrant to the Agent and the Note Purchasers as
follows:

 

(a)                                  Representations and Warranties.  All
representations and warranties of each of the Note Parties contained in the Note
Purchase Agreement and the other Note Documents are true and correct on and as
of the date of this Amendment, in each case as if then made, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date); provided, that, for the avoidance of doubt, for the
limited purpose of this Amendment, this Section 3(a) shall not apply to
Section 5.5.3 of the Note Purchase Agreement because the Projections referred to
therein are currently in progress.

 

(b)                                 Default.  Immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

(c)                                  Authority, Etc.  The execution and delivery
by the Note Parties, of this Amendment and the Ratification of Guaranty attached
to this Amendment and the performance by the Note Parties of all of their
agreements and obligations under the Note Purchase Agreement as amended hereby
and the other Note Documents to which they are party are within the corporate or
limited liability company authority, as applicable, of the Note Parties and have
been duly authorized by all necessary corporate or limited liability company
action, as applicable, on the part of the Note Parties.

 

(d)                                 Enforceability of Obligations.  This
Amendment, the Ratification of Guaranty attached to this Amendment, the Note
Purchase Agreement, and the other Note Documents constitute the legal, valid and
binding obligations of the Note Parties, to the extent parties thereto,
enforceable against the Note Parties in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and by equitable principles of general applicability, regardless of
whether enforcement is sought in an action at law or proceeding in equity.

 

§4.                               Ratification of Existing Agreements.  The Note
Parties agree that the Note Obligations are, except as otherwise expressly
modified in this Amendment upon the terms set forth herein, ratified and
confirmed in all respects.  In addition, by the execution of this Amendment, the
Note Parties represent and warrant that no counterclaim, right of set-off or
defense of any kind on the part of the Note Parties exists or is outstanding
with respect to such Note Obligations.

 

4

--------------------------------------------------------------------------------


 

§5.                               No Other Amendments.  Except as expressly
provided in this Amendment, all of the terms and conditions of the Note Purchase
Agreement and the other Note remain in full force and effect. Nothing contained
in this Amendment shall (a) be construed to imply a willingness on the part of
the Agent or the Note Purchasers to grant any similar or other future waiver or
amendment of any of the terms and conditions of the Note Purchase Agreement or
the other Note Documents or (b) in any way prejudice, impair or affect any
rights or remedies of the Agent or the Note Purchasers under the Note Purchase
Agreement or the other Note Documents.

 

§6.                               Execution in Counterparts.  This Amendment may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. In proving
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is sought.

 

§7.                               Expenses.  Pursuant to Section 13.1 of the
Note Purchase Agreement, all costs and expenses incurred or sustained by the
Agent in connection with this Amendment, including the fees and disbursements of
legal counsel for the Agent in producing, reproducing and negotiating the
Amendment, will be for the account of the Note Parties.

 

§8.                               Miscellaneous.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.  This
Amendment shall be a “Note Document” under and as defined in the Note Purchase
Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

THE ISSUER:

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

 

Name:  Susan J. Riley

 

 

 

Title:  Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

 

GUARANTORS:

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

 

Name:  Susan J. Riley

 

 

 

Title:  Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

 

Name:  Susan J. Riley

 

 

 

Title:  President

 

 

 

 

 

 

 

 

 

 

THECHILDRENSPLACE.COM, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

 

Name:  Adrienne Urban

 

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Susan J. Riley

 

 

 

Name:  Susan J. Riley

 

 

 

Title:  Senior Vice President and Treasurer

 

***Signature Page to
Limited Waiver to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC

 

 

 

 

 

 

 

 

 

 

By:

Adrienne Urban

 

 

 

Name:  Susan J. Riley

 

 

 

Title:  Senior Vice President and Treasurer

 

[Signatures continue on following page]

 

***Signature Page to
Limited Waiver to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

 

SANKATY ADVISORS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart E. Davies

 

 

 

Name: Stuart E. Davies

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

NOTE PURCHASERS:

 

SANKATY CREDIT OPPORTUNITIES III, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart E. Davies

 

 

 

Name: Stuart E. Davies

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

SANKATY CREDIT OPPORTUNITIES IV, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart E. Davies

 

 

 

Name: Stuart E. Davies

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

SANKATY CREDIT OPPORTUNITIES IV (OFFSHORE MASTER), L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart E. Davies

 

 

 

Name: Stuart E. Davies

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

RGIP, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradford Malt

 

 

 

Name: Bradford Malt

 

 

 

Title:   Managing Member

 

[Signatures continue on following page]

 

***Signature Page to
Limited Waiver to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

 

 

CRYSTAL CAPITAL OFFSHORE WAREHOUSE LTD.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CRYSTAL CAPITAL ONSHORE WAREHOUSE LLC

 

 

 

 

 

 

 

 

As duly authorized: Crystal Capital Fund Management, L.P., as designated manager

 

 

 

 

 

 

 

 

 

 

 

By: Crystal Capital Fund Management GP, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Evren Orzagun

 

 

 

 

 

Name: Evren Orzagun

 

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

1903 ONSHORE FUNDING, LLC

 

 

 

 

 

 

 

 

By: GB Merchant Partners, LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wendy Landon

 

 

 

 

Name: Wendy Landon

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

1903 OFFSHORE LOANS SPV LIMITED

 

 

 

 

 

 

 

 

 

 

By: GB Merchant Partners, LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wendy Landon

 

 

 

 

Name: Wendy Landon

 

 

 

 

Title: Managing Director

 

***Signature Page to
Limited Waiver to Note Purchase Agreement***

 

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Notes Parties’ execution thereof; (b) agrees to be
bound thereby; and (c) ratifies and confirms all of its obligations and
liabilities under the Note Documents to which it is a party and ratifies and
confirms that such obligations and liabilities extend to and continue in full
force and effect with respect to, and continue to guarantee and secure, as
applicable, the Note Obligations of the Note Parties under the Note Purchase
Agreement.

 

 

GUARANTORS:

THE CHILDREN’S PLACE SERVICES COMPANY, LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: President

 

 

 

 

 

 

 

THECHILDRENSPLACE.COM, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

Name: Adrienne Urban

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name: Susan J. Riley

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------
